          Case 1:19-cv-01915-JEB Document 24 Filed 04/14/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CAUSE OF ACTION INSTITUTE                  )
                                           )
                  Plaintiff,               )
                                           )
            v.                             ) Civil Action No. 19-1915 (JEB)
                                          )
EXPORT-IMPORT BANK                        )
OF THE UNITED STATES                      )
                                          )
                  Defendant.              )
__________________________________________)

                                  JOINT STATUS REPORT

       Pursuant to the Court’s March 3, 2020 Minute Order, Plaintiff Cause of Action Institute

(“CoA Institute”) and Defendant Export-Import Bank of the United States (“Ex-Im Bank”), by and

through their undersigned counsel, provide the following joint status report and proposed schedule.

1.     This lawsuit involves two Freedom of Information Act (“FOIA”) requests made by CoA

       Institute to the Ex-Im Bank: FOIA Request # 201800076F, dated September 20, 2018, and

       FOIA Request # 201900047F, dated May 24, 2019.

2.     CoA Institute filed its Complaint on June 26, 2019. ECF No. 1. Ex-Im Bank filed its

       Answer on August 8, 2019. ECF No. 13.

3.     Ex-Im Bank issued its full and final response, including the production of non-exempt

       portions of responsive records, to FOIA Request # 201800076F and FOIA Request

       # 201900047F.

4.     The parties have agreed to confer and make good faith attempts to potentially narrow or

       eliminate any issues that might otherwise require briefing in this matter.

5.     Plaintiff has reviewed the productions and on April 8, 2020, forwarded a request for further

       explanation of Ex-Im Bank’s processing of the records.
          Case 1:19-cv-01915-JEB Document 24 Filed 04/14/20 Page 2 of 2



6.     Ex-Im Bank is reviewing the Plaintiff’s request and is in the process of preparing a

       response.

7.     Accordingly, the parties propose that the Court defer setting a briefing schedule at this time

       and instead direct the parties to submit another joint status report by May 29, 2020.



Date: April 14, 2020                              Respectfully submitted,


/s/ Ryan P. Mulvey                                TIMOTHY J. SHEA, D.C. Bar No. 437437
Ryan P. Mulvey (D.C. Bar. No. 1024362)            United States Attorney
Lee A. Steven (D.C. Bar No. 468543)
                                                  DANIEL F. VANHORN, D.C. Bar No. 924092
                                                  Chief, Civil Division
CAUSE OF ACTION INSTITUTE
1310 N. Courthouse Road, Suite 700                /s/ Darrell C. Valdez
Arlington, VA 22201-2961                          DARRELL C. VALDEZ
Telephone: (571) 482-4182                         D.C. Bar No. 420232
ryan.mulvey@causeofaction.org                     Assistant United States Attorney
lee.steven@causeofaction.org                      555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
Counsel for Plaintiff                             Telephone: 202-252-2507
                                                  Darrell.Valdez@usdoj.gov

                                                  Counsel for Defendant




                                                 2
